Gnited States District Court

Southern District of New Bork

Certificate of Good Standing

I, Ruby J. Krajick, Clerk of Court, Certify that

WILLIAM ANDREW BREWER , Bar # WBO324

 

 

was duly admitted to practice in the Court on

June 19, 2018

 

and is in good standing as a member of the Bar of this Court

Date t
ted @ 500 Pearl St. On

IO*
New York, New York November 6, 2019

 

le
Ruby J. Krajick By / bie’ fc —

Clerk of Court ~ Deputy Clerk

 

Case 3:19-cv-00679 Document 19-2 Filed 11/12/19 Page 1 of 1 PagelD #: 74
